DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Segal US 20180267757 
In regard to claim 1, Segal disclose a portable wireless charging system, (Fig. 8, [0018][0028] [0032] a wireless charging system)  comprising: 
an e-pen comprising a plurality of functionalities; (Fig. 3, [0020] [0022]-[0024] [0029][0039] a virtual marker with functions, for example, providing contents, and with function selector to provide functions, etc. ) 
a jog; (Fig. 8, [0032] 602 a charging station) and 

wherein, in a first state of the wireless charging system, the e-pen is to couple to the jog and to maintain a functionality of the plurality of functionalities while the e-pen is coupled to the jog, (Fig. 8, [0022]-[0024]0027]-[0029] [0032] [0039] 602 function as a repository when stylus is not in use when bundled with 602, a function selector can be used to select a function and after a function is selected and at the moment the stylus 302 is not in use, the function is still the selected function) and wherein, in a second state of the wireless charging system, the e-pen is to couple to the jog and the jog is to couple to the charging mat, (Fig. 8, [0032][0033] charging stations can be connected to one another and can formed as a serial or parallel power strip and one is  602 and another can be a charging mat) and the charging mat is to generate a fluctuating current to be received by the e-pen, (Fig. 8, [0032][0033] [0041] charging stations can be connected to one another and can formed as a serial or parallel power strip and distribute power and convert energy to electric current to charge the virtual marker from a wall adapter for power which is AC power and transfer fluctuating current) and the e-pen is to maintain the functionality of the plurality of functionalities. (Fig. 8, [0022]-[0024] [0029] [0039] the functionality of the virtual marker is provided with the function selector selection)
In regard to claim 2, Segal disclose The system of claim 1, the rejection is incorporated herein.
	Segal also disclose disclose wherein the e-pen further comprises a pen battery and a plurality of sensors, wherein the plurality of sensors are associated with the plurality of functionalities. ([0006] [0018][0020]-[0024][0028]-[0029] [0034]  the virtual marker with a battery and sensors and sensors are associated with functionalities) 
In regard to claim 4, Segal disclose The system of claim 1, the rejection is incorporated herein.
Segal also disclose wherein the plurality of functionalities comprises gaming, web browsing, financial transactions, document drafting, and computer- aided design drafting. ([0019] [0024]-[0025][0038] [0052] Fig. 2A, provide contents by virtual marker, the contents provided are implementation choices and not an invention, and drawing, etc. receive input data from the sensors of the virtual marker, can be made, etc. which is based on the implementation choices also)
In regard to claim 5, Segal disclose The system of claim 1, the rejection is incorporated herein.
	Segal also disclose wherein the e-pen is to couple to the jog via a mechanical coupling mechanism or an electrical coupling mechanism. (Fig. 8, [0032][0033] virtual marker contact with 602 through coils etc.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Segal US 20180267757 and Jiang et al. (Jiang) US 2017/0010697 .
In regard to claim 3, Segal disclose The system of claim 1, the rejection is incorporated herein.
Segal also disclose wherein the e-pen further comprises, a processor, a non-transitory memory, and an application stored in the non- transitory memory and executable by the processor to perform the plurality of functionalities. ([0019]-[0024] processor, memory, code stored to perform the functionalities) 
But Segal fail to explicitly disclose “the e-pen further comprises an antenna.”
Jiang disclose the e-pen further comprises an antenna. ([0005] [0050] an antenna)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Jiang’s atenna in the stylus into Segal’s invention as they are related to the same field endeavor of electronic pen. The motivation to combine these arts, as proposed above, at least because Jiang’s atenna in the stylus would help to transmit more information to Segal’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that an antenna in the stylus would help to transmit more digital contents and therefore improve the user experience using the stylus.
Claims 6-8, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Segal US 20180267757 and Dowd et al. (Dowd) US 2014/0266026, Jacobs et al. (hereinafter Jacobs) US 2016/0313814.
In regard to claim 6, Segal disclose A portable wireless charging system, (Fig. 8, [0018][0028] [0032] a wireless charging system) comprising: 
an e-pen comprising: (Fig. 3, [0020] [0022]-[0024] [0029][0039] a virtual marker)
a battery; ([0006] [0018][0020]-[0024][0028]-[0029] [0034]  the virtual marker with a battery) 
a non-transitory memory; ([0019]-[0024] processor, memory, code stored to perform the functionalities) and 
code stored in the non-transitory memory and executable by the processor to perform a plurality of functionalities;  ([0019]-[0024] processor, memory, code stored to perform functionalities) 
a jog; (Fig. 8, [0032] 602 a charging station)
and a charging mat; (Fig. 8, [0032][0033] charging stations can be connected to one another and can formed as a serial or parallel power strip and one is  602 and another can be a charging mat) 
wherein, in a first state of the wireless charging system, the e-pen is to couple to the jog and to maintain a functionality of the plurality of functionalities while the e-pen is coupled to the jog, (Fig. 8, [0022]-[0024]0027]-[0029] [0032] [0039] 602 function as a repository when stylus is not in use when bundled with 602, a function selector can be used to select a function, and after a function is selected and at the moment the stylus 302 is not in use, the function is still the selected function)
wherein, in a second state of the wireless charging system, the e-pen is to couple to the jog and the jog is to couple to the charging mat, (Fig. 8, [0032][0033] charging stations can be connected to one another and can formed as a serial or parallel power strip and one is  602 and another can be a charging mat) and the charging mat is to generate a fluctuating current to be received by the e-pen, Fig. 8, [0032][0033] charging stations can be connected to one another and can formed as a serial or parallel power strip and distribute power and convert energy to electric current to charge the virtual marker) and the e-pen is to maintain a functionality of the plurality of functionalities, (Fig. 8, [0022]-[0024] [0029] [0039] the functionality of the virtual marker is provided with the function selector selection, and after a function is selected and at the moment the stylus 302 is not in use, the function is still the selected function) and 
wherein, in a third state of the wireless charging system, the e-pen is to couple to the jog and the jog is to couple to the charging mat, (Fig. 8, [0032][0033] charging stations can be connected to one another and can formed as a serial or parallel power strip and one is  602 and another can be a charging mat) and the charging mat is to generate a fluctuating current to be received by the e-pen, (Fig. 8, [0032][0033] charging stations can be connected to one another and can formed as a serial or parallel power strip and distribute power and convert energy to electric current to charge the virtual marker) 
But Segal fail to explicitly disclose “an application, the jog comprising a jog battery.”
Dowd disclose an application, [0029] the logic can be encode in an application specific IC) 
the jog comprising a jog battery. (Fig. 1A, 108 battery [0038]) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Dowd’s charging unit into Segal’s invention as they are related to the same field endeavor of electronic pen. The motivation to combine these arts, as proposed above, at least because Dowd’s battery would help to ways to charge to Segal’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that battery in the base portion would help to transmit power therefore improve the user experience using the stylus.
But Segal and Dowd fail to explicitly disclose “and the e-pen is to load and to execute a different functionality of the plurality of functionalities.”
Jacobs disclose and the e-pen is to load and to execute a different functionality of the plurality of functionalities. ([0074] [0027][0029] [0038] [0039][0017] [0042]base on the pen returned to the cavity 200 during use to the base station, upload the data captured and execute the authentication application, or configure the pen to operate based on the user settings with operating mode, for example, etc.) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Jacobs’s biometric based applications into Dowd and Segal’s invention as they are related to the same field endeavor of electronic pen. The motivation to combine these arts, as proposed above, at least because providing application based on identified biometric data would help to ways to provide more desired applications based on user’s identity to Dowd and Segal’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing user desired applications and to improve user experience using the device. 
In regard to claim 7, Segal and Dowd, Jacobs disclose The system of claim 6, the rejection is incorporated herein.
But Segal and Dowd fail to explicitly disclose “wherein, in the third state of the wireless charging system, the application on the e-pen is to load and to execute the different functionality of the plurality of functionalities in response to coupling to the jog.”
Jacobs disclose wherein, in the third state of the wireless charging system, the application on the e-pen is to load and to execute the different functionality of the plurality of functionalities in response to coupling to the jog ([0074] [0027][0029] [0038] [0039][0017] [0042] base on the pen returned to the cavity 200 during use to the base station, upload the data captured and execute the authentication application, or configure the pen to operate based on the user settings with operating mode, for example, etc.) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Jacobs’s biometric based applications into Dowd and Segal’s invention as they are related to the same field endeavor of electronic pen. The motivation to combine these arts, as proposed above, at least because providing application based on identified biometric data would help to ways to provide more desired applications based on user’s identity to Dowd and Segal’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing user desired applications and to improve user experience using the device. 
In regard to claim 8, Segal and Dowd, Jacobs disclose The system of claim 6, the rejection is incorporated herein.
Segal disclose wherein the jog is to couple to the charging mat via a mechanical coupling mechanism or an electrical coupling mechanism. (Fig. 8, [0032][0033] charging stations can be connected to one another and can formed as a serial or parallel power strip and one is  602 and another can be a charging mat)
In regard to claim 14, Segal and Dowd disclose The system of claim 11, the rejection is incorporated herein.
	Segal and Dowd fail disclose “wherein the e-pen comprises a biometric sensor.”
Jacobs disclose wherein the e-pen comprises a biometric sensor. ([0074][0039] capture biometric data by the digital pen 160 with a sensor) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Jacobs’s biometric sensor into Dowd and Segal’s invention as they are related to the same field endeavor of electronic pen. The motivation to combine these arts, as proposed above, at least because a biometric sensor would help to ways to provide more personal information to Dowd and Segal’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing more user personal information by the biometric sensor would facilitate authenticating the user.
In regard to claim 15, Segal and Dowd disclose The system of claim 14, the rejection is incorporated herein.
	Segal and Dowd fail disclose “wherein the application is executed by the processor to perform a functionality based on an input received from the biometric sensor.”
Jacobs disclose wherein the application is executed by the processor to perform a functionality based on an input received from the biometric sensor. ([0074][0039] [0070] capture biometric data by the digital pen 160 and based on signature received to authenticate the user )
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Jacobs’s biometric sensor into Dowd and Segal’s invention as they are related to the same field endeavor of electronic pen. The motivation to combine these arts, as proposed above, at least because a biometric sensor would help to ways to provide more personal information to Dowd and Segal’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing more user personal information by the biometric sensor would facilitate authenticating the user.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Segal US 20180267757 and Dowd et al. (Dowd) US 2014/0266026, Jacobs et al. (hereinafter Jacobs) US 2016/0313814 as applied to claim 6, further in view of Dowd2 US 2016/0056648
In regard to claim 9, Segal and Dowd, Jacobs disclose The system of claim 6, the rejection is incorporated herein.
But Segal and Dowd, Jacobs fail to explicitly disclose “wherein, in a fourth state of the wireless charging system, the charging mat is to form a raised circumferential area around a perimeter of the charging mat and the e-pen is to couple to the charging mat via an electrical coupling mechanism. 
Dowd2 disclose wherein, in a fourth state of the wireless charging system, the charging mat is to form a raised circumferential area around a perimeter of the charging mat and the e-pen is to couple to the charging mat via an electrical coupling mechanism. (Fig. 3, [0022]-[0026] the base assembly 22 and pen is couple to the base via electrical) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Dowd2’s charging unit into Dowd, Jacobs, Segal’s invention as they are related to the same field endeavor of electronic pen. The motivation to combine these arts, as proposed above, at least because Dowd2’s charging method would help to ways to charge to Dowd, Jacobs, Segal’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that charging with a base would help to transmit power therefore improve the user experience using the stylus.
In regard to claim 10, Segal and Dowd, Jacobs disclose The system of claim 6, the rejection is incorporated herein.
But Segal and Jacobs fail to explicitly disclose “and the e-pen is to couple to the charging mat via a mechanical coupling mechanism.”
Dowd disclose and the e-pen is to couple to the charging mat via a mechanical coupling mechanism. ([0045]-[0046] Fig. 1B, 1C, etc. mechanical coupling in the base portion 104) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Dowd’s charging unit into Dowd2, Jacobs, Segal’s invention as they are related to the same field endeavor of electronic pen. The motivation to combine these arts, as proposed above, at least because Dowd’s mechanically coupling the charging parts would help to ways to charge to Dowd2, Jacobs, Segal’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that mechanically coupling the charging parts would help to transmit power therefore improve the user experience using the stylus.
But Segal and Dowd fail to explicitly disclose “wherein, in a fourth state of the wireless charging system, a first surface of the charging mat is separated by a predetermined distance greater than zero from a second surface of the charging mat and the e-pen is to couple to the charging mat via an electrical coupling mechanism and a mechanical coupling mechanism.” 
Dowd2 disclose wherein, in a fourth state of the wireless charging system, a first surface of the charging mat is separated by a predetermined distance greater than zero from a second surface of the charging mat (Fig. 3, [0022]-[0026] the base assembly 22 with 2 surface 42 and 28) 
and the e-pen is to couple to the charging mat via an electrical coupling mechanism (Fig. 3, [0022]-[0026] the base assembly 22 and pen is couple to the base via electrical) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Dowd2’s charging unit into Dowd, Jacobs, Segal’s invention as they are related to the same field endeavor of electronic pen. The motivation to combine these arts, as proposed above, at least because Dowd2’s charging method would help to ways to charge to Dowd, Jacobs, Segal’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that charging with a base would help to transmit power therefore improve the user experience using the stylus.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Segal US 20180267757 and Dowd et al. (Dowd) US 2014/0266026 
In regard to claim 11, Segal disclose A portable wireless charging system, (Fig. 8, [0018][0028] [0032] a wireless charging system)  comprising: 
an e-pen comprising: (Fig. 3, [0020] [0022]-[0024] [0029][0039] a virtual marker) a battery; ([0006] [0018][0020]-[0024][0028]-[0029] [0034]  the virtual marker with a battery) 
a non-transitory memory; ([0019]-[0024] processor, memory, code stored to perform the functionalities) and 
code stored in the non-transitory memory and executable by a processor to perform a plurality of functionalities; ([0019]-[0024] processor, memory, code stored to perform functionalities) 
a jog; (Fig. 8, [0032] 602 a charging station) and 
a charging mat; (Fig. 8, [0032][0033] charging stations can be connected to one another and can formed as a serial or parallel power strip and one is  602 and another can be a charging mat) 
wherein, in a first state of the wireless charging system, the e-pen is to couple to the jog and to maintain functionality of the plurality of functionalities while the e-pen is coupled to the jog, (Fig. 8, [0022]-[0024]0027][0029] [0032] [0039] 602 function as a repository when stylus is not in use when bundled with 602, a function selector can be used to select a function, and after a function is selected and at the moment the stylus 302 is not in use, the function is still the selected function)	
wherein, in a second state of the wireless charging system, the e-pen is to couple to the charging mat, and the charging mat is to generate a fluctuating current to be received by the e-pen, (Fig. 8, [0032][0033] [0041] charging stations can be connected to one another and can formed as a serial or parallel power strip and one is  602 and another can be a charging mat so the virtual marker can connect with the other charging station, the charging mat, for example and distribute power and convert energy to electric current to charge the virtual marker) and the e-pen is to execute a different functionality of the plurality of functionalities. (Fig. 8, [0022]-[0024] [0027] [0029] [0039] the functionality of the virtual marker is provided with the function selector selection and can execute a different functionality)
But Segal fail to explicitly disclose “an application, the jog comprising a jog battery.”
Dowd disclose an application, [0029] the logic can be encode in an application specific IC) 
the jog comprising a jog battery. (Fig. 1A, 108 battery [0038]) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Dowd’s charging unit into Segal’s invention as they are related to the same field endeavor of electronic pen. The motivation to combine these arts, as proposed above, at least because Dowd’s battery would help to ways to charge to Segal’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that battery in the base portion would help to transmit power therefore improve the user experience using the stylus.
In regard to claim 12, Segal and Dowd disclose The system of claim 11, the rejection is incorporated herein.
Segal also disclose wherein the jog is to couple to the charging mat via a mechanical coupling mechanism or an electrical coupling mechanism. (Fig. 8, [0032][0033] charging stations can be connected to one another and can formed as a serial or parallel power strip)
In regard to claim 13, Segal and Dowd disclose The system of claim 11, the rejection is incorporated herein.
Segal also disclose wherein, in a third state of the wireless charging system, the e-pen is to couple to the jog and the jog is to couple to the charging mat, and the charging mat is to generate a fluctuating current to be received by the e-pen, (Fig. 8, [0032][0033] charging stations can be connected to one another and can formed as a serial or parallel power strip and one is  602 and another can be a charging mat so the virtual marker can connect with the other charging station, the charging mat, for example and distribute power and convert energy to electric current to charge the virtual marker) and the e-pen is to maintain the functionality of the plurality of functionalities.  (Fig. 8, [0022]-[0024]0027][0029] [0032] [0039] a function selector can be used to select a function and can be maintained)	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20090273588 A1 	November 5, 2009 		King et al. 
FORCE-SENSING ELECTRONIC PEN WITH USER-REPLACEABLE CARTRIDGE
King et al. disclose a force-sensing electronic pen comprises a user-replaceable cartridge, a retaining boot for securely retaining the cartridge, a force sensor coupled to the retaining boot, a spring for biasing the retaining boot towards engagement with the force sensor; and an end-stop for limiting travel of the retaining boot against the bias of the spring. The cartridge is extractable from the pen by pulling the cartridge against the bias of the spring until the retaining boot engages with the end-stop. When the retaining boot engages with the end-stop, further pulling of the cartridge releases the cartridge from the retaining boot…. See abstract. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



XUYANG XIA
Primary Examiner
Art Unit 2143


/XUYANG XIA/Primary Examiner, Art Unit 2143